Title: To Alexander Hamilton from John Knight, 16 January [1800]
From: Knight, John
To: Hamilton, Alexander


          
            Sir,
            Philadelphia, January 16 ’99—1800
          
          For the purpose of settling my affairs in my native state (Maryland) I obtained a furlough in October last ’till the 20th. instant, from Major Jackson.
          Tho’ I have paid the most unremitted attention to the object of my Journey, I have not been able, entirely, to effect it. I therefore, take the liberty to sollicit of you, a further indulgence of ten days, which, if you will do me the honor to grant, an intimation of your consent, by the return of the post, will add to the obligation.
          I have the honor to be, respectfully Yr Hble Servt.
          
            J Knight.
          
          Major General Hamilton.
        